Title: From Alexander Hamilton to Richard Hunewell, 24 June 1799
From: Hamilton, Alexander
To: Hunewell, Richard


          
            Sir,
            New York June 24th. 1799—
          
          I am advised by the Secy. of War that Mr. Williams Storekeeper at Springfield has been instructed to furnish to the Quarter Master of your regiment upon your order 680 stands of Arms and as many Gun Worms—If they should not have been received you will take measures to obtain them
          With great consideration &c &c
          Col: Hunewell
        